DETAILED ACTION

1.	Claims 1, 3-6, 9-11, 13-16, 18-20 are allowed.

                                       EXAMINER’S AMENDMENT 
Authorization for this examiner's amendment was given via emails received on
6/14/22,6/15/22 and 6/16/22, from attorney Brian Chau (Reg No. 77,895).
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37
CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no
later than the payment of the issue fee.

Listing of claims: 
(Currently Amended) A system for generating, within a constrained duration of time, transaction execution control signals for execution at one or more downstream processing venues representative of a desired trade request, the system comprising:
a computer memory adapted to maintain a virtual order configuration data structure and a current order configuration data structure each representing data processes for routing electronic order messages using a series of child orders, the virtual order configuration data structure initialized based on the current order configuration data structure, wherein the virtual order configuration data structure is maintained in one or more memory location addresses mapped by one or more hash maps, the one or more hash maps adapted for reducing a level of computational complexity when transforming the virtual order configuration data structure into executable instruction sets; and a computer processor configured to:
dynamically update the virtual order configuration data structure in accordance with a stepwise optimization mechanism, the stepwise optimization mechanism adapted to: 
for each child order in the series of child orders with a quantity parameter greater than or equal to a dynamically determined step size, evaluate a change in a contribution to an objective function score when the quantity of the child order is reduced by the dynamically determined step size;
based on the evaluated change in the contribution to the objective function score when the quantity of the child order is reduced, for the child order in the series of child orders having a largest change in the contribution to the objective function score, iteratively modify the virtual order configuration data structure by iteratively removing one or more selected orders at the dynamically determined step size from the virtual order configuration data structure;
after all removals are conducted, for each child order in the series of child orders with a quantity parameter greater than or equal to a dynamically determined step size, evaluate a change in a contribution to an objective function score when the quantity of the child order is increased by the dynamically determined step size;
based on the evaluated change in the contribution to the objective function score when the quantity of the child order is increased, for the child order in the series of child orders having a largest change in the contribution to the objective function score, iteratively modify the virtual order configuration data structure by iteratively adding one or more selected orders at the dynamically determined step size from the virtual order configuration data structure continue iteratively modifying the virtual order configuration data structure until the determined contribution to the objective function score converges to a stable maximum objective function value on an optimal virtual order configuration or until the constrained duration of time has elapsed, wherein the constrained duration of time is dynamically determined from characteristics of the desired trade request through statistical models based in part on at least one of an order type, a number of securities to be traded, an identifier of the series to be traded, or execution characteristics of the one or more downstream processing venues; 
generate, in aggregate, as one or more data processes each corresponding to a corresponding downstream processing venue of the one or more downstream processing venues, the transaction execution control signals based on differences identified between the virtual order configuration data structure and the current order configuration structure;
transmit the corresponding data processes to each of the corresponding one or more downstream processing venues for execution; and
update the current order configuration data structure and the virtual order configuration data structure based on the execution of the transaction execution control signals at the one or more downstream processing venues;
wherein the objective function has a plurality of parameters and decision variables and a requirement  to be solved in the constrained duration of time
wherein the dynamically determined step size initially is set at a larger step size and progressively reduced through a sequence of decreasing step sizes.

(Cancelled) 

(Original) The system of claim 1, wherein the computer processor is further configured to: modify an execution order of the transaction execution control signals such that cancellation instructions are processed before modification instructions, and the modification instructions are processed before new order instructions are processed.

(Previously Presented) The system of claim 1, wherein the dynamically determined step size is a parameter based on multiples of boardlot sizes.

(Original) The system of claim 1, wherein the executable instruction sets include latency parameters that each correspond to the corresponding downstream processing venue.

(Currently Amended)  The system of claim 1, wherein the computer processor is further configured to: evaluate [[an]] the objective function score in a configuration where all orders are cancelled and trigger an evaluation shortcut [[if] when the objective function score represents a null solution before undertaking the iterative steps of the stepwise modification of the virtual order configuration data structure, and remove all orders from the virtual order configuration data structure.

(Cancelled) 

(Cancelled) 

(Original) The system of claim 1, wherein the computer processor resides within a smart order router hardware device.

(Original) The system of claim 1, wherein the transaction execution control signals are encapsulated as a data processes having a series of electronic FIX protocol messages.

(Currently Amended) A method for generating, within a constrained duration of time, transaction execution control signals for execution at one or more downstream processing venues representative of a desired trade request, the method comprising:
maintaining, by a computer processor, a virtual order configuration data structure and a current order configuration data structure, the virtual order configuration data structure initialized based on the current order configuration data structure  each representing data processes for routing electronic order messages using a series of child orders, wherein the virtual order configuration data structure is maintained in one or more memory location addresses mapped by one or more hash maps, the one or more hash maps adapted for reducing a level of computational complexity when transforming the virtual order configuration data structure into executable instruction sets; 
dynamically updating, by the computer processor, the virtual order configuration data structure in accordance with a stepwise optimization mechanism, the stepwise optimization mechanism adapted for: 
for each child order in the series of child orders with a quantity parameter greater than or equal to a dynamically determined step size, evaluating a change in a contribution to an objective function score when 
based on the evaluated change in the contribution to the objective function score when the quantity of the child order is reduced, for the child order in the series of child orders having a largest change in the contribution to the objective function score, iteratively modifying the virtual order configuration data structure by iteratively removing one or more selected orders at the dynamically determined step size from the virtual order configuration data structure;
after all removals are conducted,  for each child order in the series of child orders with a quantity parameter greater than or equal to a dynamically determined step size, evaluate a change in a contribution to an objective function score when the quantity of the child order is increased by the dynamically determined step size;
based on the evaluated change in the contribution to the objective function score when the quantity of the child order is increased, for the child order in the series of child orders having a largest change in the contribution to the objective function score , iteratively modifying the virtual order configuration data structure by iteratively adding one or more selected orders at the dynamically determined step size from the virtual order configuration data structure;
continue iteratively modifying, by the computer processor, the virtual order configuration data structure until the determined contribution to the objective function  score converges to a stable maximum objective function value on an optimal virtual order configuration or until the constrained duration of time has elapsed, wherein the constrained duration of time is dynamically determined from characteristics of the desired trade request through statistical models based in part on at least one of an order type, a number of securities to be traded, an identifier of the series to be traded, or execution characteristics of the one or more downstream processing venues, generating, in aggregate, as one or more data processes each corresponding to a corresponding downstream processing venue of the one or more downstream processing venues, the transaction execution control signals based on differences identified between the virtual order configuration data structure and the current order configuration structure;
transmitting, by the computer processor, the corresponding data processes to each of the corresponding one or more downstream processing venues for execution; and
updating, by the computer processor, the current order configuration data structure and the virtual order configuration data structure based on the execution of the transaction execution control signals at the one or more downstream processing venues;
wherein the objective function has a plurality of parameters and decision variables and a requirement  to be solved in the constrained duration of time
wherein the dynamically determined step size initially is set at a larger step size and progressively reduced through a sequence of decreasing step sizes.

 (Cancelled)

(Original) The method of claim 11, comprising: modifying an execution order of the transaction execution control signals such that cancellation instructions are processed before modification instructions, and the modification instructions are processed before new order instructions are processed.

(Previously Presented) The method of claim 11, wherein the dynamically determined step size is a parameter based on multiples of boardlot sizes.

(Original) The method of claim 11, wherein the executable instruction sets include latency parameters that each correspond to the corresponding downstream processing venue.

(Currently Amended) The method of claim 11, comprising: evaluating [[an]] the objective function score in a configuration where all orders are cancelled and triggering an evaluation shortcut [[if]] when the objective function score represents a null solution before undertaking the iterative steps of the stepwise modification of the virtual order configuration data structure.

(Cancelled) 

(Original) The method of claim 11, wherein the constrained duration of time is dynamically determined from characteristics of the desired trade request through statistical models based in part on at least one of an order type, a number of securities to be traded, an identifier of the series to be traded, or execution characteristics of the one or more downstream processing venues.

(Original) The method of claim 11, wherein the method is performed on a smart order router hardware device.

(Currently Amended) A non-transitory computer readable memory storing machine readable instructions, which when executed by a processor, cause the processor to perform a method for generating, within a constrained duration of time, transaction execution control signals for execution at one or more downstream processing venues representative of a desired trade request, the method comprising:
maintaining a virtual order configuration data structure and a current order configuration data structure, the virtual order configuration data structure initialized based on the current order configuration data structure each representing data processes for routing electronic order messages using a series of child orders, wherein the virtual order configuration data structure is maintained in one or more memory location addresses mapped by one or more hash maps, the one or more hash maps adapted for reducing a level of computational complexity when transforming the virtual order configuration data structure into executable instruction sets;
dynamically updating the virtual order configuration data structure in accordance with a stepwise optimization mechanism, the stepwise optimization mechanism adapted for: 
for each child order in the series of child orders with a quantity parameter greater than or equal to a dynamically determined step size, evaluating a change in a contribution to an objective function score when 
based on the evaluated change in the contribution to the objective function score when the quantity of the child order is reduced, for the child order in the series of child orders having a largest change in the contribution to the objective function score, iteratively modifying the virtual order configuration data structure by iteratively removing one or more selected orders at the dynamically determined step size from the virtual order configuration data structure;
after all removals are conducted, for each child order in the series of child orders with a quantity parameter greater than or equal to a dynamically determined step size, evaluate a change in a contribution to an objective function score when 
based on the evaluated change in the contribution to the objective function score when the quantity of the child order is increased, for the child order in the series of child orders having a largest change in the contribution to the objective function score, iteratively modifying the virtual order configuration data structure by iteratively adding one or more selected orders at the dynamically determined step size from the virtual order configuration data structure 
continue iteratively modifying the virtual order configuration data structure until the determined contribution to the objective function score converges to a stable maximum objective function value on an optimal virtual order configuration or until the constrained duration of time has elapsed, wherein the constrained duration of time is dynamically determined from characteristics of the desired trade request through statistical models based in part on at least one of an order type, a number of securities to be traded, an identifier of the series to be traded, or execution characteristics of the one or more downstream processing venues, generating, in aggregate, as one or more data processes each corresponding to a corresponding downstream processing venue of the one or more downstream processing venues, the transaction execution control signals based on differences identified between the virtual order configuration data structure and the current order configuration structure;
transmitting the corresponding data processes to each of the corresponding one or more downstream processing venues for execution; and
updating the current order configuration data structure and the virtual order configuration data structure based on the execution of the transaction execution control signals at the one or more downstream processing venues; and
wherein the objective function has a plurality of parameters and decision variables and a requirement  to be solved in the constrained duration of time
wherein the dynamically determined step size initially is set at a larger step size and progressively reduced through a sequence of decreasing step sizes.


                                               REASONS FOR ALLOWANCE
The claimed invention pertains to a smart order router for quantitative trading and order routing and corresponding methods and computer readable media are described. The smart order router includes a machine learning prediction engine configured to, responsive to a control signal received from an upstream trading engine including at least a maximum quantity value and an urgency metric, process input data sets through one or more predictive models to generate the one or more potential combinations of child orders and their associated fill probability metrics, toxicity metrics, and expected gain (loss) metrics and an order placement optimization engine configured to receive the one or more potential combinations of child orders and their associated fill probability metrics, toxicity metrics, and expected gain (loss) metrics and to identify an optimum combination of child orders that maximize an objective function.

Based on prior art search results, the prior art of record neither anticipates or renders
obvious the claimed subject matter of the instant application as a whole either taken
alone or in combination, in particular, the prior art does not teach, “ continue iteratively modifying, by the computer processor, the virtual order configuration data structure until the determined contribution to the objective function score converges to a stable maximum objective function value on an optimal virtual order configuration or until the constrained duration of time has elapsed, wherein the constrained duration of time is dynamically determined from characteristics of the desired trade request through statistical models based in part on at least one of an order type, a number of securities to be traded, an identifier of the series to be traded, or execution characteristics of the one or more downstream processing venues”.
The closest prior art of record US 2013/0282549 to Howorka discloses, “ An automated market data distribution system uses proprietary order flow information to provide a trader (or an automated trading system) with an enhanced version of a received market data feed that avoids the need for the trader or automated trading system to always wait for a response to a prior order from such exchange before submitting further orders. The data distribution system preferably comprises a geographically distributed data network with market data enhancement and intelligent order routing capabilities in each region that not only provides each region with market data that is enhanced with order flow data from other regions, but that also employs statistical data and heuristics to re-route and/or cancel orders from a trader in one region to an exchange in another region.

The closet prior art of record US 20180232807 to Crabtree et al, discloses, ”An advanced decentralized financial decision platform has a model definition language service configured to create a first dataset comprising at least a user-defined set of computing instructions comprising at least instructions regarding data flow locality, a parametric evaluator configured to retrieve the first dataset, and process the first dataset by performing at least a plurality of transformations and predictive analysis on the first dataset and specifying at least an intended focus on financial trading, and an optimizer configured to retrieve the processed first dataset from the parametric evaluator and determine an optimal locality for executing a trade.

The closest prior art of record, US Patent 11,158,001 to Green et al, discloses, “ The technology described herein relates to an automated marketplace system for exchanging tradeable instrument(s). In particular, the technology described herein relates to an automated exchange system that simultaneously places order objects in multiple order book memories and updates orders that are stored in the multiple order book memories for consistency.”


REASONS FOR PATENT ELIGIBILITY
The claims of the invention recite an abstract idea of steps for executing a trade request (A commercial interaction), which falls into the category of “Certain Methods of Organizing Human Activity” grouping of abstract ideas..
Under Step 2A prong 2, the claimed invention has been deemed to recite limitations that
integrates the identified abstract idea into a practical application.
In particular the claimed invention, recites,” continue iteratively modifying, by the computer processor, the virtual order configuration data structure until the determined contribution to the objective function score converges to a stable maximum objective function value on an optimal virtual order configuration or until the constrained duration of time has elapsed, wherein the constrained duration of time is dynamically determined from characteristics of the desired trade request through statistical models based in part on at least one of an order type, a number of securities to be traded, an identifier of the series to be traded, or execution characteristics of the one or more downstream processing venues,”
These are meaningful limitations that as an ordered combination that are more than
mere instructions to apply the abstract idea using a computer and are more than
generally linking the use of the abstract idea to a particular technological
environment or field of use and are indicative of a practical application. Further, as an
ordered combination, the claims are also not well-understood, routine or conventional.
Therefore the 35 U.S.C 101 rejection of the claims is withdrawn. 
For the reasons stated above, claims 1, 3-6, 9-11, 13-16, 18-20 are allowed.

                                                     CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        6/15/2022